                              UNITED STATES DISTRICT COURT                    JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

Case No.     CV 19-3662-DMG (RAOx)                                       Date     May 3, 2019

Title Natasha A. Schade, et al. v. Johnson & Johnson, et al.                            Page     1 of 2

Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                  NOT REPORTED
              Deputy Clerk                                                Court Reporter

   Attorneys Present for Plaintiff(s)                           Attorneys Present for Defendant(s)
            None Present                                                  None Present

Proceedings: IN CHAMBERS—ORDER REMANDING ACTION TO LOS ANGELES
             COUNTY SUPERIOR COURT

        On April 30, 2019, Defendants Johnson & Johnson and Johnson & Johnson Consumer
Inc. (the “Removing Defendants”) removed this action from Los Angeles County Superior
Court. [Doc. # 1.] Because Defendants have removed the action, they have the burden of
identifying the statutory basis of this Court’s removal jurisdiction. See Marin Gen. Hosp. v.
Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009). The only removal statute
Defendants identify is 28 U.S.C. section 1452, see Removal Notice at 2 [Doc. # 1], which
provides in pertinent part that “[t]he court to which such claim or cause of action is removed may
remand such claim or cause of action on any equitable ground,” see 28 U.S.C. § 1452(b)
(emphasis added). This statute “affords an unusually broad grant of authority,” under which the
Court may remand if “any one of the relevant factors” counsels in favor of doing so. See
Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 447 B.R. 302, 311 (C.D. Cal. 2010)
(quoting In re Roman Catholic Bishop of San Diego, 374 B.R. 756, 761 (S.D. Cal. 2007)).

        Assuming arguendo that the Court has removal jurisdiction under 28 U.S.C. section
1452(a), the Court exercises its discretion to remand this action to state court. The Removing
Defendants intend to force Plaintiffs to litigate their claims in a distant forum (i.e., the District of
Delaware). See Removal Notice at ¶ 7 [Doc. # 1]. Their claims have been pending in state court
for over two years. See Compl. [Doc. # 1-1]. Further, comity also weighs in favor of remand, as
Plaintiffs bring only state law claims against Defendants. See id.; W. Helicopters v. Hiller
Aviation, 97 B.R. 1, 6 (E.D. Cal. 1988) (“A state court is better able to hear and determine a suit
involving questions of state law than is a bankruptcy court.”). It follows that equitable grounds
counsel in favor of remanding this action to state court. See, e.g., In re TIG Ins. Co., 264 B.R.
661, 665–66 (C.D. Cal. 2001) (“These [equitable] factors have included, among other things,
judicial economy, comity and respect for state law decision-making capabilities, the impact that
remand would have upon the orderly administration of the debtor’s bankruptcy case, the effect of
bifurcating claims and parties to an action and the possibilities of inconsistent results, the


CV-90                               CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk KT
                           UNITED STATES DISTRICT COURT            JS-6 / REMAND
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No.     CV 19-3662-DMG (RAOx)                             Date     May 3, 2019

Title Natasha A. Schade, et al. v. Johnson & Johnson, et al.                  Page     2 of 2

predominance of state law issues and nondebtor parties, and the extent of any prejudice to
nondebtor parties.”).

         For these reasons, the Court REMANDS this action to Los Angeles County Superior
Court.

IT IS SO ORDERED.




CV-90                           CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk KT
